Plaintiff in error, Francisco Lucino, was convicted on an information charging that in Washington county on or about the 25th day of October, 1919, he did have possession of certain intoxicating liquors, to wit, 50 gallons of Choctaw beer, containing more than one-half of one per cent. of alcohol, measured by volume, and capable of being used as a beverage, with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined for 60 days in the county jail and to pay a fine of $50.
From the judgment an appeal was perfected by filing in this court on March 20, 1920, a petition in error with case-made. Plaintiff in error by his counsel of record has filed a motion to dismiss said appeal, which motion is sustained. It is therefore ordered that said appeal be and the same is hereby dismissed and the cause remanded to the trial court with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith.